Matter of Transport Workers Union of Greater N.Y., Local 100, AFL-CIO v New York City Tr. Auth. (2017 NY Slip Op 05229)





Matter of Transport Workers Union of Greater N.Y., Local 100, AFL-CIO v New York City Tr. Auth.


2017 NY Slip Op 05229


Decided on June 28, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2016-02604
 (Index No. 9403/15)

[*1]In the Matter of Transport Workers Union of Greater New York, Local 100, AFL-CIO, et al., appellants,
vNew York City Transit Authority, respondent.


Jade Morrison, Brooklyn, NY (Richard Soto of counsel), for appellants.
James B. Henly, Brooklyn, NY (Mariel A. Thompson of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioners appeal from an order of the Supreme Court, Kings County (Jimenez-Salta, J.), dated November 6, 2015, which denied the petition and confirmed the award.
ORDERED that the order is affirmed, with costs.
Although judicial review of arbitration awards is limited (see Matter of Westchester County Correction Officers Benevolent Assn., Inc. v County of Westchester, 81 AD3d 966, 967), an award will be vacated when the arbitrator making the award "so imperfectly executed it that a final and definite award upon the subject matter submitted was not made" (CPLR 7511[b][1][iii]; see Matter of Andrews v County of Rockland, 120 AD3d 1227, 1228). An award will be vacated as indefinite or nonfinal for purposes of CPLR 7511 if it does not "dispose of a particular issue raised by the parties" (Hamilton Partners v Singer, 290 AD2d 316, 316; see Matter of Andrews v County of Rockland, 120 AD3d at 1228), or " if it leaves the parties unable to determine their rights and obligations, if it does not resolve the controversy submitted or if it creates a new controversy'" (Matter of Westchester County Corr. Officers Benevolent Assn., Inc. v Cheverko, 112 AD3d 840, 841, quoting Matter of Meisels v Uhr, 79 NY2d 526, 536).
Here, contrary to the petitioners' contention, the arbitrator's award did not leave any matter submitted by the parties open for future contention, and thus, it was definite and final (see Matter of Civil Serv. Empls. Assn. v County of Nassau, 305 AD2d 498, 499; Matter of Nationwide Mut. Ins. Co. v Steiner, 227 AD2d 563, 564; cf. Matter of Delaney Group, Inc. [Holmgren Enters., Inc.], 126 AD3d 1212, 1216).
The petitioners' remaining contentions are without merit.
CHAMBERS, J.P., MILLER, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court